DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because Applicant in claim 17 mentions “A non-transitory computer-readable medium comprising instructions…”, however, in paragraph [0047] mentions “the non-transitory computer-readable media may be, but not limited to, a fixed drive, diskette, optical disk, magnetic tape, flash memory, semiconductor memory such as read-only memory (ROM), and/or any transmitting/receiving medium such as the Internet, cloud storage, the internet of things, or other communication network or link.” The terms highlighted in bold are not considered as non-transitory computer readable media/medium and therefore contradicts the term “A non-transitory computer readable media”.
Examiner suggests that the Applicant should amend the specification by deleting these terms from the specification in order to overcome the U.S.C. 101 rejection.
Claims 18-20 are rejected because they depend upon rejected claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Pub. No. 2016/0174890) in view of Spruce (U.S. Pub. No. 2018/0156197).
As to claim 1, Ko teaches a computing system (1, Fig. 1) comprising:
a storage (12) configured to store time-series data of an operation of a machine (storing the data generated in step 10 for the vehicle deviation values, [0022], lines 1-4); and 
a processor (14) configured to predict a fatigue value of an operator of the machine ([0010], lines1-5, measuring the driver’s fatigue detection) that determines a degradation of the operator based on a changing attribute in the time-series data (determining the degradation of the driver based on a changing attribute of the reference vehicle deviation value, which is a time series data measured by a detection device, [0009], lines 1-5) and a healing function that determines a healing component of the operator based on rest of the operator (the other factor in determining the driver’s degradation in step s14 is to consider the data series of the driver’s image values, Fig. 3 shows the processor 14 also downloads reference driver's image values generated by a driver's image detection device 20 at the same time. Thus, the processor 14 generates the table shown in FIG. 3. The table uses bars to represent the reference vital sign values, the reference vehicle deviation values and the reference driver's image values downloaded at different time points. The longer the bar, the higher the value. At the third time point, the reference driver's image value rises. It indicates the driver is splitting his attention from driving, [0019], lines 13-19, therefore the longer bar indicates the user’s fatigue), wherein the processor (14) is further configured to output information (output information generated as an alert signal in step S16) about the predicted fatigue value (the value difference between the predictive vehicle deviation value that is over a preset vehicle deviation value; the fatigue value is calculated in step S14, wherein in this step it determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, and when the predictive vehicle value is over a preset vehicle deviation value it generates an alert signal) via a user interface (18, [0023], lines 6-8).
Ko does not teach a Rainflow counting algorithm,
Spruce teaches a predictive model that comprises a rainflow counting algorithm ([0053], lines 3-8, measuring the fatigue of the machine using Rainflow counting algorithm).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the Rainflow counting algorithm of Spruce to the computing system of Ko because this would allow the system/machine operate in such a way as to not exceed their design limits, [0053], lines 8-10.
As to claim 2, Ko teaches the predictive model is executed based on a rolling window of time-series data (as can be seen in Fig. 3, the predictive model is based on rolling window of time series data, wherein the data are collected in a series of time period, [0016], lines 12-14).
As to claim 3, Ko teaches the machine comprises one of an aircraft, a locomotive, an automotive vehicle, a submersible, a ship, an equipment for use in drilling or mining, and a healthcare machine (the machine is considered as a vehicle, [0016], lines 12-14).
As to claim 5, Ko teaches the healing component comprises a reduction in the degradation of the operator ([0024], lines 1-7, the system informs the user when to take a rest and the rest period is considered as reduction in the degradation of the operator) based on the non-operating time of the machine (suggesting when the driver should take a rest, [0024], lines 7-9).
As to claim 8, Ko teaches the processor (140) is configured to determine the degradation of the operator based on magnitudes of oscillations in the time-series data of the machine (the processor in step S14 determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, if the predictive vehicle deviation value is over the preset vehicle deviation value, the process proceeds to Step S16. In Step S16, the processor 14 generates an alert signal to a display device 16 and an audio element 18, as can be seen in Fig. 3, the reference vehicle deviation value changes in the time series data of the machine and affects the result in step S14).
As to claim 9, Ko teaches a method (method performed by system 1, Fig. 1) comprising: storing (storing by storage 12) time-series data of an operation of a machine (storing the data generated in step 10 for the vehicle deviation values, [0022], lines 1-4); predicting a fatigue value of an operator of the machine ([0010], lines1-5, measuring the driver’s fatigue detection) that determines a degradation of the operator based on a changing attribute in the time-series data (determining the degradation of the driver based on a changing attribute of the reference vehicle deviation value, which is a time series data measured by a detection device, [0009], lines 1-5) and a healing function that determines a healing component of the operator based on rest of the operator (the other factor in determining the driver’s degradation in step s14 is to consider the data series of the driver’s image values, Fig. 3 shows the processor 14 also downloads reference driver's image values generated by a driver's image detection device 20 at the same time. Thus, the processor 14 generates the table shown in FIG. 3. The table uses bars to represent the reference vital sign values, the reference vehicle deviation values and the reference driver's image values downloaded at different time points. The longer the bar, the higher the value. At the third time point, the reference driver's image value rises. It indicates the driver is splitting his attention from driving, [0019], lines 13-19, therefore the longer bar indicates the user’s fatigue); and outputting information (output information generated as an alert signal in step S16) about the predicted fatigue value (the value difference between the predictive vehicle deviation value that is over a preset vehicle deviation value; the fatigue value is calculated in step S14, wherein in this step it determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, and when the predictive vehicle value is over a preset vehicle deviation value it generates an alert signal) via a user interface (18, [0023], lines 6-8).
Ko does not teach a Rainflow counting algorithm,
Spruce teaches a predictive model that comprises a rainflow counting algorithm ([0053], lines 3-8, measuring the fatigue of the machine using Rainflow counting algorithm).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the Rainflow counting algorithm of Spruce to the computing system of Ko because this would allow the system/machine operate in such a way as to not exceed their design limits, [0053], lines 8-10.
As to claim 10, Ko teaches  the predictive model is executed based on a rolling window of time-series data (as can be seen in Fig. 3, the predictive model is based on rolling window of time series data, wherein the data are collected in a series of time period, [0016], lines 12-14).
As to claim 11, Ko teaches the machine comprises one of an aircraft, a locomotive, an automotive vehicle, a submersible, a ship, an equipment for use in drilling or mining, and a healthcare machine (the machine is considered as a vehicle, [0016], lines 12-14).
As to claim 13, Ko teaches  the healing component comprises a reduction in the degradation of the operator ([0024], lines 1-7, the system informs the user when to take a rest and the rest period is considered as reduction in the degradation of the operator) based on the non-operating time of the machine (suggesting when the driver should take a rest, [0024], lines 7-9).
As to claim 16, Ko teaches the predicting comprises determining the degradation of the operator based on magnitudes of oscillations in the time-series data of the machine (the processor in step S14 determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, if the predictive vehicle deviation value is over the preset vehicle deviation value, the process proceeds to Step S16. In Step S16, the processor 14 generates an alert signal to a display device 16 and an audio element 18, as can be seen in Fig. 3, the reference vehicle deviation value changes in the time series data of the machine and affects the result in step S14).
As to claim 17, Ko teaches comprising: storing time-series data of an operation of a machine (storing the data generated in step 10 for the vehicle deviation values, [0022], lines 1-4); predicting a fatigue value of an operator of the machine ([0010], lines1-5, measuring the driver’s fatigue detection that determines a degradation of the operator based on a changing attribute in the time-series data (determining the degradation of the driver based on a changing attribute of the reference vehicle deviation value, which is a time series data measured by a detection device, [0009], lines 1-5) and a healing function that determines a healing component of the operator based on rest of the operator (the other factor in determining the driver’s degradation in step s14 is to consider the data series of the driver’s image values, Fig. 3 shows the processor 14 also downloads reference driver's image values generated by a driver's image detection device 20 at the same time. Thus, the processor 14 generates the table shown in FIG. 3. The table uses bars to represent the reference vital sign values, the reference vehicle deviation values and the reference driver's image values downloaded at different time points. The longer the bar, the higher the value. At the third time point, the reference driver's image value rises. It indicates the driver is splitting his attention from driving, [0019], lines 13-19, therefore the longer bar indicates the user’s fatigue); and outputting information (output information generated as an alert signal in step S16) about the predicted fatigue value via a user interface (the value difference between the predictive vehicle deviation value that is over a preset vehicle deviation value; the fatigue value is calculated in step S14, wherein in this step it determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, and when the predictive vehicle value is over a preset vehicle deviation value it generates an alert signal) via a user interface (18, [0023], lines 6-8).
Ko does not teach a Rainflow counting algorithm,
Spruce teaches a predictive model that comprises a rainflow counting algorithm ([0053], lines 3-8, measuring the fatigue of the machine using Rainflow counting algorithm), Spruce further teaches a non-transitory computer-readable medium comprising instructions which when executed are configured to cause a computer to perform a method (a computer program executing a program on a machine, [0030]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the Rainflow counting algorithm of Spruce to the computing system of Ko because this would allow the system/machine operate in such a way as to not exceed their design limits, [0053], lines 8-10.
As to claim 18, Ko teaches the predictive model is executed based on a rolling window of time-series data (as can be seen in Fig. 3, the predictive model is based on rolling window of time series data, wherein the data are collected in a series of time period, [0016], lines 12-14).
As to claim 20, Ko teaches the predicting comprises determining the degradation of the operator based on magnitudes of oscillations in the time-series data of the machine (the processor in step S14 determines whether the predictive vehicle deviation value is over a preset vehicle deviation value, if the predictive vehicle deviation value is over the preset vehicle deviation value, the process proceeds to Step S16. In Step S16, the processor 14 generates an alert signal to a display device 16 and an audio element 18, as can be seen in Fig. 3, the reference vehicle deviation value changes in the time series data of the machine and affects the result in step S14).

Allowable Subject Matter
Claims 4, 6, 7, 12, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 12 is objected to because the prior art references do not teach the time series data being one or more of temperature, pressure, altitude, velocity, humidity, and noise, wherein these time series data are based on the machine during operation.
Claims 6 and 14 is objected to because the prior art references do not teach by applying a decay function representing healing of the operator to the degradation of the operator determined by the algorithm it is possible to predict the fatigue value.
Claims 7, 15, and 19 are objected to because the processor outputs a graphical pattern of the predicted fatigue value over time which identifies the degradation and the healing component of the operator.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakazawa (U.S. Pub. No. 2018/056131) teaches an exercise support system for a user.
Hagen (U.S. Pub. No. 2018/0203949) teaches a data transformation for a virtual asset.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691